Citation Nr: 1310891	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left knee chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee chondromalacia, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to October 1984 and from May 1985 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2011, the Veteran withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2012).

This case was previously before the Board in December 2011 when it was found that a claim for a TDIU had been raised by the Veteran's statements of record, and the claim was remanded for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The development requested was completed and the case is now before the Board for further appellate consideration.   


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's left knee chondromalacia is manifested by pain, morning stiffness, frequent episodes of "locking pain" and effusion into the knee joint, subjective giving way, and patellar subluxation and dislocation, but not by ankylosis of the knee; objective evidence of flexion limited to 60 degrees or less; extension limited to 5 degrees or more; objective evidence of severe recurrent subluxation or lateral instability, or; impairment of the tibia or fibula.

2.  Throughout the entire appeal period, the Veteran's right knee chondromalacia is manifested by pain, morning stiffness, frequent episodes of "locking pain" and effusion into the knee joint, subjective giving way, patellar subluxation and dislocation, but not by ankylosis of the knee; objective evidence of flexion limited to 60 degrees or less; extension limited to 5 degrees or more; objective evidence of severe recurrent subluxation or lateral instability, or; impairment of the tibia or fibula.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left and right knee chondromalacia disabilities are inadequate.

4.  The Veteran's service-connected disabilities include left and right knee chondromalacia, each evaluated as 20 percent disabling since the claims on appeal were received.  Her combined disability rating is 40 percent.

5.  The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but not higher, have been met for left knee chondromalacia with symptoms analogous to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but not higher, have been met for right knee chondromalacia with symptoms analogous to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).

3.  The criteria for referral of the Veteran's bilateral knee chondromalacia disabilities for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2012).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in June 2011.  The Board instructed the RO/AMC to (1) provide the Veteran with VCAA notice as to the information and evidence necessary to substantiate her claim for a TDIU; (2) obtain any ongoing treatment records dating since December 2010; (3) obtain records from the Social Security Administration (SSA); (4) provide the Veteran with an additional VA examination to ascertain the current nature and extent of her service-connected bilateral knee chondromalacia disabilities, and; (5) readjudicate the claims.  Subsequently, in November 2011, the Veteran was provided VCAA notice as to entitlement to a TDIU.  In April 2012, SSA records were received.  In February 2012, ongoing VA treatment records were received.  In May 2012, the Veteran was afforded an additional examination of her knees to determine the current severity of her disabilities.  Her claims were readjudicated in a July 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2008 (increased rating) and November 2011 (TDIU), the RO satisfied its duty to notify the Veteran under 38 U.S.C.A.  § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO/AMC notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that her disabilities had increased in severity.  In the August 2008 letter, she was informed of the types of evidence that could be submitted to support her claims for increased ratings and in the November 2011 letter, she was informed of the evidence types of evidence that could be submitted to support her inferred TDIU claim.  The letters notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last readjudicated in a July 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Evidence that has been obtained and associated with the claims file includes VA vocational rehabilitation records, VA and private treatment records from numerous VA and private facilities, correctional treatment records, Social Security records, and lay statements of the Veteran and her daughter.  All identified and available treatment records have been secured.  

Additionally, the Veteran was provided with VA joint examinations of her service-connected bilateral chondromalacia knee disabilities in February 2009 and May 2012.  The reports of these examinations reflect that the examiners reviewed and recorded the Veteran's documented and/or reported past medical history and current complaints, conducted appropriate evaluations of the Veteran to the extent possible (Veteran refused physical examination of her knees during the May 2012 examination), and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board acknowledges notation in the May 2012 VA examination report that motion x-rays and orthopedic specialist examination were not available at that VA facility and may be warranted.  The Board declines to remand this case for a second time, however, given the Veteran's unwillingness or inability to cooperate for physical examination of her knees, the abundance and frequency of medical treatment records dating throughout the rating period, and the absence of any evidence of injury to either knee or a change in or worsening of knee symptoms since diagnostic imaging and orthopedic evaluations were most recently performed in the course of VA and private treatment her knee disabilities.  38 C.F.R. §§ 3.327, 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Neither the Veteran nor her representative has indicated that that the most recent examination is any way deficient.  Thus, the Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  Statements received from the Veteran and her representative show that they have actual knowledge of the information and evidence necessary to substantiate the claims.  As noted above, the Veteran was provided the opportunity to present testimony before a Veterans Law Judge, however, in March 2011, she withdrew her request for a Board hearing in this appeal.  Therefore, the duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2012).  

Factual Background 

The Veteran contends that her service-connected chondromalacia disability of her bilateral knees results in greater functional and occupational impairment than is contemplated by the 10 percent evaluations currently assigned for her service-connected left and right knee disabilities.  

At the outset, the Board acknowledges that during this claim the Veteran frequently complained of pain in her shoulder, neck, hips, and upper/lower back with radicular pain and numbness to her upper and bilateral lower extremities related to her involvement in a post-service motor vehicle accident and a work-related accident, which reportedly resulted in a pinched nerve in her neck.  See May 2007, December 2009, and June 2010 VA treatment notes; October 2007 JPMC emergency treatment note, and; Dr. EM's January 2010 pain management consultation.  Treatment records frequently show diagnoses of cervicalgia, cervical strain, low back strain, chronic back pain, and sciatica.  The evidence does not suggest that such symptoms are in any way related to her service-connected bilateral knee disabilities and the Veteran was consistently shown to attribute such symptoms and findings to post-service events and injuries.  

As to the Veteran's service-connected bilateral knee disability, a review of VA and private outpatient and emergency treatment records from multiple VA and private facilities dating prior to the February 2009 VA examination show that the Veteran made frequent phone requests for increase, changes, and refills of narcotic pain medication.  She frequently reported muscle aches and joint pain in multiple areas, to include her knees.  On VA clinical knee evaluations, her knees and lower extremities were consistently described as normal and there were no objective findings of edema or acute focal neurological deficit.  Diagnosis was chronic joint pain.  

Similarly, private clinical evaluations of the knees and lower extremities were consistently negative for tenderness to palpation of either knee and range of motion was full bilaterally.  The knees were described as stable.  Pulses and motor strength were normal and equal bilaterally and sensory examination was normal.  It is significant to note that in July 2007, the Veteran related complaints of pain in multiple locations to pushing a moped one week prior.  In March 2008, she attributed pain complaints to a possible lifting injury.

In June 2008, the Veteran sought emergency VA treatment due to pain and a request for replacement of her prescribed narcotic pain medication that was allegedly stolen when her home was broken into a few days prior.  A fall risk assessment at that time showed that she had a normal and independent gait and transfers, did not use an ambulatory aid, and she denied any history of falls within the last three months.  In July 2008, she requested supportive devices through physical therapy, to include a knee brace and a TENS unit.  

A November 2008 VA treatment note shows the Veteran "felt good" and denied any acute complaints.  She did report muscle aches and joint pain with bilateral knee pain alternating back and forth.  She denied any problems in her daily activities and indicated that she would be finishing school soon.

In February 2009, the Veteran was afforded a VA joints examination to determine the nature and severity of her service-connected bilateral knee disability.  Knee symptoms reported at that time included constant daily pain, swelling, instability with giving way twice in past 30 days, and rare locking.  She endorsed flare-ups of joint disease, worsened with activity and relieved with hot soaks, narcotic pain medication, and use of a TENS unit.  She denied additional limitation of motion during flare-ups but stated that motion was more painful.  She denied any history of surgery on either knee, episodes of subluxation or dislocation, and symptoms of inflammatory arthritis.  She did not use an assistive device for ambulation, but a lift was present in her left shoe.  

Physical examination in February 2009 showed that the Veteran's gait was normal and there were no limitations in her ability to stand or walk.  There was no evidence of calluses, skin break down, or unusual shoe wear pattern.  Range of motion of the right knee was from 0 degrees of unlimited extension to 140 degrees of unlimited flexion with pain at 130 degrees.  Range of motion of the left knee was from 0 degrees of unlimited extension to 140 degrees of unlimited flexion with pain at 100 degrees.  Additional limitation was secondary to pain on repeated use.  There were objective findings of effusion and tenderness; however, there was no evidence of edema, redness or heat, abnormal movement, guarding of movement, weakness, instability, fatigue, lack of endurance, or incoordination.  There was no medial/lateral or anterior/posterior instability and McMurray's test was negative.  X-ray examination of the bilateral knees revealed radiographically apparent effusion; however, there was no evidence of fracture or dislocation.  The examiner diagnosed bilateral knee arthralgia and stated that such diagnosis had no effect on the Veteran's usual occupation as a student.  As to her activities of daily living, pain interfered with sleep and activities that required standing longer than 5 minutes or walking more than 1500 feet.   

Subsequent February 2009 private emergency treatment records from JPMC show that the Veteran sought treatment due to complaints that her left knee was painful after it "locked up" the day before.  She ambulated with a slight limp and her gait was antalgic.  Clinical evaluation of the left knee revealed tenderness to palpation, joint effusion, and limited range of motion secondary to pain.  Ligaments in the left knee were stable and there were no vascular abnormalities.  Motor strength and sensation of the left lower extremity were normal.  On x-ray examination of the left knee, a fabella was seen posteriorly on the lateral side of the knee.  There was no evidence of acute fracture or hemarthrosis and joint spaces were well maintained.  Clinical impression was a left knee strain.  A subsequent private emergency treatment note from L Hospital shows complaints of left knee pain and swelling following injury on February 8th.  She moved her lower extremities well and they were neurologically intact with normal sensation and equal strength bilaterally.  She was independent in her daily activities.  An outpatient MRI examination was scheduled.

February 2009 VA treatment records show the Veteran called and complained of left knee discoloration on both sides, coolness to touch, swelling from the left knee to the left foot, left leg numbness, and an inability to bear much weight on her left leg.  Days later she presented with emergency treatment records from LH showing diagnosis of a left knee strain on February 19 with an outpatient services request for MRI of the left knee.  She was ambulatory on arrival with slight favoring of her left knee.  The VA physician found that MRI of the left knee was not warranted.  Her plan of care included physical therapy, and if that failed, an orthopedic consultation would be entered.  The Veteran agreed to physical therapy.

March and April 2009 private primary care records from Dr. PK show complaints of left knee pain and swelling, popping, and spasms in both knees.  Working diagnosis was internal derangement of the knees.  A left stabilizer wrap and metal hinged knee brace and a right knee stabilizer wrap and brace were prescribed.  

Private emergency treatment records in March 2009 show ongoing complaints of left knee pain since injury one month prior.  The Veteran felt she was getting the run around from VA and L Hospital.  Her gait was antalgic and range of motion was tender and limited due to pain.  Inspection of the leg was normal without evidence of joint swelling or instability.  Sensation and motor strength were normal.  Clinical impression was left knee pain with dislocation.

Private orthopedic treatment records from Dr. EM show that upon initial orthopedic evaluation in March 2009, knee complaints included mild to moderate soreness of the left knee with frequent swelling and occasional locking and instability.  Symptoms were aggravated by standing for hours and relieved with rest.  Knee pain subjectively resulted in moderate functional impairment and interfered with only some daily activities.  Significantly, there were no referred or radiating symptoms of pain, numbness, or tingling.  Prior treatment included intra-articular hyaluronic acid knee injection with slight improvement; physical therapy without improvement, and; braces had recently been prescribed but not yet received.  On physical examination, the Veteran's gait and station were normal.  The right knee was tender, normal in color, and without evidence of abrasions, lacerations, scars, atrophy, effusion, masses, crepitation, or calor.  Active range of motion was from 0 degrees of unlimited extension to 125 degrees of limited flexion.  Motor strength was intact and light touch sensation was normal.  The left knee was tender, normal in color, and without evidence of abrasions, lacerations, scars, swelling, effusion, masses, crepitation, or calor.  Atrophy was present in the medial left knee, medial left thigh, and left vastus medialis.  Left knee active range of motion was from 0 degrees of unlimited extension to 120 degrees of limited flexion.  Motor strength was intact and light touch sensation was normal.  There was mild lateral patellar tilt alignment, mild to moderate patella alta position, moderate to severe hypermobile patella, and positive apprehension test.  Anterior/posterior Drawer, Lachman's, McMurray's, and Varus/Valgus stress tests were negative.  March 2009 x-rays of the left knee were normal with mild lateral patella tilt.  Dr. EM diagnosed left chrondromalacia patellae and recommended use of a left knee brace for instability and physical therapy.  Lower extremity restrictions included no squatting, kneeling, climbing, and avoidance of twisting activities that may cause locking or giving way.   

From March to April 2009, the Veteran underwent private physical therapy treatment at JPMC for bilateral knee complaints and chondromalacia patellae.  Complaints included knee pain 51 to 75 percent of the time, dislocation and locking in both knees, left worse than right, with symptoms worse in the morning.  Occupationally, the Veteran had recently graduated in December 2008 and she reported that her work condition changed because of her knee condition.  Initial observation includes increased toeing out bilaterally.  Range of motion of the knees in supine position was from 0 degrees of unlimited extension to 145 degrees of flexion bilaterally.  Lachman's and Drawer testing were negative for instability.  Medial, lateral, and posterior collateral ligaments were stable.   McMurray's test was negative.  There appeared to be a leg length discrepancy with the right leg shorter than the left.  There was lateral tilting of the patella bilaterally and hypermobility of the left patella.  There was tenderness to palpation of the left patellar tendon, quadriceps tendon, medial aspect of the left patella, and at the iliotibial bands bilaterally.  Diagnostic assessment was decreased lower extremity flexibility and strength, balance ability, and ambulation ability.  Treatment included strengthening, stretching, proprioceptive training, and low dye taping of the lower extremities with goals of increased vastus medialis oblique and hip strength and illiotibial band flexibility.  

From March 20 to April 2, 2009, the Veteran attended 6 private physical therapy sessions.  During her last two sessions, she indicated that treatment was not helping her knee symptoms and she complained of spasm in her right hip.  She was discharged from physical therapy when she did not appear for five sessions.  A progress summary shows some strength gains, however, she continued to have decreased flexibility of her hamstrings and iliotibial bands, ambulate with external rotation of her bilateral lower extremities, and experience pain on ambulating stairs.  Orthotics were recommended to help alleviate lower extremity pain and to improve mechanics. 

In an April 2009 statement, the Veteran indicated that she is awakened due to leg cramps and knee pain for which she takes medication.  She could not get out of bed in the morning until her medication took effect (30 minutes).  Her daughter helped her a great deal with household chores and assisted her with grocery shopping and laundry.  She required breaks in meal preparation to elevate her knees due to weakness and an inability to stand for long periods.  She did stretching exercises when in line at the grocery store due to cramps, pain, and fatigue in her legs and knees.  Family members assisted her with activities of daily living due to her limitations.  Her condition had worsened throughout the years and was affecting intimate relations.  The aforementioned February 2009 left knee injury reportedly occurred when her partner's body weight brushed her left knee and caused the kneecap to dislocate and lock for 5 minutes.  She was unable to drive for long distances.  She reported knee pain that lasted for at least 2 days after driving to her local VAMC.  Knee pain was always 10/10 when waking and was never below 5/10, even with medication.  After an hour session of physically and painfully exhausting physical therapy, she had to ice and elevate her knees and was unable to do any daily activities.  She cared for her grandson two days a week.  She wanted to work but her physical limitations halted her progress.  She felt no employer would hire her due to her physical limitations.  She requested the adjudicator look outside the box (rating criteria) as she must provide for herself and children who depend on her.  

On follow-up examination with Dr. EM in May 2009 for left chondromalacia patella and patellar subluxation, there was no change in symptoms.  The Veteran failed to complete the prescribed physical therapy program and reported no adverse effects or complications.  Dr. EM diagnosed left knee chondromalacia patella and recurrent patella or knee joint subluxation/dislocation.  The Veteran requested less physical therapy visits for scheduling and financial reasons.  An additional course of physical therapy once a week for 8 weeks was prescribed.   

During a June 2009 VA annual physical, clinical evaluation of the extremities was negative for edema, focal musculoskeletal tenderness, motor deficit, and obvious deformity.  

In July 2009, referring to a 2005 orthopedic evaluation, a VA physician found that an additional orthopedic evaluation would not be beneficial unless there had been an additional knee injury since that time.  The 2005 evaluation showed that radiographs of the bilateral knees and MRI of the left knee were read as normal.  Diagnosis was chondromalacia patella secondary to hypermobile patellae and slightly abnormal lateral patellar tilt.  The July 2009 physician found that surgical intervention would not be of any benefit.  Recommended treatment included physical therapy and use of prescription lateral patellae stabilizing sleeves.  The Veteran was agreeable to physical therapy.

In September 2009, a history of opioid dependence was noted through a private "pain management" physician following a car accident.  Physical examination of the extremities was negative for erythema, inflammatory changes, effusion and instability.  Range of motion of the extremities was well preserved.  Neurological and sensory functions were intact and gait was grossly normal.  Diagnostic impression was knee arthralgia.

A September 2009 Social Security Pain and Daily Activities Questionnaire completed by the Veteran shows a reported history of knee pain since 1985 and neck pain related to injuries in approximately 1994 and 2003, which have worsened over time.  Her pain was constant, worsened with standing and stair climbing, and relieved with periodic elevation of both knees.  Flare-ups of knee pain affected her entire body for unknown duration.  Treatment included use of a TENS unit and metal hinged knee braces.  Narcotic pain medication provided slight relief for 2 to 4 hours from 30 minutes after it is taken.  For the last four years pain prevented her from participating in sports and going shopping.  She could take care of her own personal needs, however, more time and effort was required due to pain.  She could cook for herself and others, vacuum and mop for 30 minutes once or twice a week, wash dishes daily for 1 hour, do laundry twice a week, and take out the garbage when necessary.  She was able to do basic grocery shopping and sometimes a relative would do it for her.  On "bad days" she had to shop quickly and get groceries for a few days rather than the week to avoid standing for long periods and walking long distances.  She frequently got out of her home to visit with friends and relatives, and go to church.  Her attendance at church, movies, and sporting events was limited due to pain on sitting for long periods.  She concluded by stating that pain has slowed down her way of life.

Additionally, in a September 2009 Social Security disability report, the Veteran claimed that her diagnosed potassium and iron deficiencies, high blood pressure, and pain in multiple areas, to include her knees, have interfered with her ability to work since 2002 and have prevented her from working since 2004 when she left her tax preparation job because it was seasonal.  Other past job titles included a certified nurse assistant as recent as 2002 and a factory worker in 1994.  She completed her bachelors degree in December 2008.   

August, September, and October 2009 VA treatment notes indicate that the Veteran had three separate VHA providers since June 2009, which was a violation of her opioid treatment agreement.  Outside information confirmed her receipt of narcotic prescriptions from multiple providers and dates.  A history of prior opioid dependence was developed due to excessively prescribed mediation through private physicians following a motor vehicle accident.  She continued to manifest narcotic drug seeking behavior.  Physical evaluation of the knees was negative for effusion, inflammatory changes, and instability.  Range of motion was well preserved.  Her gait was grossly normal and motor function was intact.  

In an October 2009 statement, the Veteran stated that she had been unable to work due to her service-connected bilateral knee disability since 1986.  In November 2009, she claimed that she is 100 percent disabled due to her service-connected bilateral knee disability.

In an October 2009 SSA third party report as to the Veteran's functional status, the Veteran's older daughter described the Veteran's usual daily activities to include taking her younger daughter to and from school, household chores, elevating her legs periodically, showering, and meal preparation.  Her claimed disabilities prevented participation in school functions, regular church attendance, and physical activities.  Pain interfered with her sleep.  Most chores were completed with the assistance of her daughter and took all day to complete due to pain.  She could independently go outside, drive, and shop a few times a week.  Physically, she could not lift much, sit/stand for long periods, or walk more than short to medium distance before needing to rest for a few minutes.  She finished things she started, followed spoken instructions very well, got along with authority figures, and handled stress and changes in routine well.  Use of a knee brace(s) was noted with physical activity.  

A November 2009 private emergency treatment note shows that the right knee was painful and swollen without history of injury.  Range of motion was full and non tender and sensory and motor examination was normal.  Clinical impression was right knee tendonitis.  

A November 2009 physical examination for Social Security disability purposes showed that as to the Veteran's bilateral knee disability, treatment included physical therapy and pain medication with moderate improvement.  Physical examination revealed a normal station and slowed gait.  She could heel-toe walk without difficulty.  Her lower extremities were of normal bulk and tone and strength was normal (5/5) bilaterally.  Functionally, she was able to drive a car independently but reported increased knee pain with sitting and standing.  She could sit and travel for one hour, stand for 10 minutes, and walk 1 block.  She could not squat or climb stairs.  Dr. GG found that the Veteran had moderate functional impairment due to her bilateral knee disabilities with moderately impaired ambulation and an inability to climb stairs.  There was no limitation in her ability to travel and sit. 

In December 2009, a VA nursing note shows a history of multiple prior clinic and consultation no-shows and cancellations with narcotic agreement violations in August and November 2009.  Review of hydrocodone refills were consistent with substance abuse pattern as was the suspicion in past.  A provider change was suggested given the Veteran's unwillingness to interact with nursing staff.  Left knee complaints included intermittent locking, popping, crepitus, frequent swelling, and constant dull pain, worse with activity such as prolonged standing or climbing stairs to her apartment.  There was also notation of suspected injury to the trapezius related to frequent lifting of a grandchild and history of a pinched nerve in the neck with lifting in 1995.  

Private pain management records from Dr. BW, dated in January and February 2010, show evaluation and treatment for multiple pain problems.  Her history was significant for military related injuries, motor vehicle accidents, and work-related injuries.  She complained of pain in her neck, right shoulder, right arm, head, low back, right hip, and legs with numbness in the legs, which she related to a 1998 car accident.  As to her knees, she complained of intermittent deep, aching, throbbing, cramping bilateral knee pain associated with weakness and burning in her bilateral knees and left knee swelling.  Knee pain was exacerbated with standing, walking, movement, driving, lifting, and cold/damp weather.  It was relieved with rest, medication, some response to intra-articular injections and medical therapy.  Significantly, use of prescribed pain medication, chiropractic treatment, cortisone injections, nerve blocks, and oral medication was denied related to knee pain.  She used bilateral knee braces as needed.  She was generally capable of walking, sitting, dressing herself, and driving a car unassisted.  She was incapable of standing and climbing stairs.  Effects of pain on activities included a decrease in household and family activities, recreation and hobbies, physical exercise, and watching TV.  Sexual relations were nonexistent.  She had difficulty falling and staying asleep due to pain and awoke feeling tired and sore.  Occupationally, she reportedly that she had been disabled since 1986.  She experienced numerous symptoms of somatization disorder, but they did not meet the full criteria for this disorder.  Goals of pain management included returning to work, becoming more active and functional, playing with grandkids, sexual relations, and participation in sports.  

On physical evaluation in January 2010, the Veteran was well nourished, had a normal build, was independent, and no physical disabilities were noted.  She could walk in a straight line and on her heels and toes without difficulty.  Coordination of her lower extremities was grossly within normal limits.  There was pain on range of motion of the knees.  Motor strength and sensory examination of the lower extremities was normal.  It was noted that x-ray examination of the right knee in August 2005 and of the right femur in July 2006 were normal.  In relevant part, diagnostic impressions in January 2010 included lumbar radiculitis, generalized osteoarthritis, myofascial syndrome, and opioid type drug dependency.  Dr. BW recommended home-based physical therapy; continuation of current medications with the addition of Tramadol and consideration of Neurontin, and; cervical and lumbar epidural steroid injections.  Prognosis was fair and subject to change based on response to treatment.  There was no change in symptoms or physical findings on follow-up in February 2010; however, additional narcotic pain medication was prescribed.

In May 2010, CT scan of the left knee was normal reported as normal.  There were no fractures, dislocations, effusions, osteolytic or osteoblastic lesions, marginal osteophytes, arthritis changes, chondrocalcinosis, or soft tissue or vascular abnormalities.  There was normal appearance throughout the cortical and medullary bone and the muscle bellies appeared unremarkable.  

In July 2010, the Veteran underwent a private orthopedic evaluation with Dr. WTJ.  She complained of mainly left knee pain and intermittent pain in the right knee when she tried to put most of her weight on that side.  She also reported intermittent numbness in the toes on her left foot after prolonged sitting or sometimes prolonged standing.  She reported up to 6 episodes of locking and four to five episodes of giving way due to weakness followed by pain.  Prior knee injuries included when a log rolled into her knees during service in 1986 and dislocation of her left kneecap in February 2009.  She claimed that in the past she was referred to physical therapy without benefit.  On questioning, however, it appeared that she had not really attended as she should have, giving the excuse that she had other problems with which to deal.  She did not bring her VA CT scan of her left knee for review as promised and claimed that MRI was not performed due to claustrophobia.  On physical examination, she was able to move all limbs.  There was no evidence of focal neurological deficit.  Both knees showed mild effusion and had full range of motion with about 5 degrees of hyperextension.  There was moderate tenderness bilaterally over the posterior medical aspects of the patella and mild to moderate painful discomfort on side movement of the patella.  The left patella was able to shift slightly more lateral than the right.  McMurray's test was negative.  Knee ligaments were stable bilaterally with negative Lachman's and anterior Drawer tests.  Sensation was normal throughout although there was slight equivocal decreased sensation over the lateral aspect of the left thigh that was somewhat intermittent during examination.  Bilateral knee x-rays at that time revealed medial joint space narrowing suggestive of degenerative joint disease, and suggestion of soft tissue swelling anteriorly in the left knee.  There was also obvious lateral tilting of both patellae with the left side more pronounced than the right.  Diagnoses were bilateral chondromalacia patella, lateral tracking of patella, bilateral anterior knee pain, and query previous dislocation of the left patella.  A full course of physical therapy was recommended.

In August 2010, the Veteran refused additional recommended physical therapy.  She had been to multiple VA and non VA facilities seeking an increase in narcotic pain medication.  She appeared to be in a state of generally poor health and was emaciated, malnourished, fidgety and nervous.  She seemed desperate pleading and begging for narcotic pain medication.  A VA physician declined to refill her pain medication as requested and instructed her to use over-the-counter pain medication in addition to Tramadol and Zanflex.  If her symptoms did not improve, she was to return to her orthopedic physician for further workup, however, that usually included failure of other modalities such as physical therapy, chiropractic, pain management etc.  The Veteran was adamant that Tylenol and physical therapy in addition to narcotic pain medication did not help her.   

On orthopedic reevaluation with Dr. WTJ in September 2010, the Veteran admitted that she had not attended any of her physical therapy appointments.  Without trial of physical therapy there would be no consideration of surgical intervention.  

A February 2011 VA inpatient psychiatric treatment note shows that on physical examination, the Veteran's gait, motor strength, sensation, and reflexes were found to be normal, however, her nutritional status was severely compromised.  She was unemployed and last worked in a restaurant in January 2011.  She also had experience in secretarial and warehouse work and wanted to become active in finding a job.  She was functionally capable of independently performing her activities of daily living.  She mostly wanted to address medical issues such as left knee, back, and neck pain.  The following day, a private emergency treatment record due to complaints of pain showed that there was no evidence of difficulty with mobility of functional skills.  A history of drug abuse was noted.

A March 2011 VA behavioral medicine note shows that the Veteran reported a legal history of 16 charges of doctor shopping in 2007 for which she accepted a plea and was on probation for five years.  Diagnostic impressions included opioid dependence, among others.  

The Veteran underwent a VA physical therapy consultation in August 2011.  She was not experiencing knee pain and denied any known forms of neuropathy or diabetes.  She reportedly lived near a crack house and indicated that a vent dumps odors into her apartment.  She denied history of recent injury but reported a past injury of her left knee when she fell down the stairs.  She also reported a history of patellar dislocations.  On physical evaluation, range of motion of the bilateral knees was good.  Strength was 5/5 throughout and sensation was intact.  She had squinting patellas and mildly deficient patellar tracking but there was no pain or edema which the reportedly comes and goes.  She was not a rehabilitation candidate given muscle atrophy, primarily in her quadriceps and vastis medialis and vastus lateralus shortening.  A rheumatoid arthritis work-up was ordered and she was to return for a paraffin bath and training if pain was found to be arthritic.  Diagnosis was internal derangement of the left knee.

During a September 2011 VA orthopedic consultation left knee complaints included swelling, buckling, locking, and left knee pain.  Physical examination revealed tenderness of the medial and lateral joint lines, positive patellar shrug test, marked muscular atrophy of the entire quadriceps musculature of the left leg, rotary instability related to posteromedial and posterolateral rotatory instability, and negative McMurray's sign with some popping of the patella on manipulation of the knee.  There was no effusion and collateral and cruciate ligaments were intact.  Diagnostic impression was internal derangement of the left knee.  

In November 2011, it was noted that MRI of the left knee was performed; however, it did not reveal any pathological findings.  Arthroscopy of the left knee was to be scheduled.  

During VA orthopedic consultation in February 2012, the Veteran reported 2 to three episodes of major locking symptoms per year localized to the area of the patella.  She described representative symptoms of locking when her daughter sits on her knee and her patella is pushed laterally.  A trial of physical therapy was noted, described mostly as riding a bike, but it was discontinued due to weight loss on top of her already low weight.  On physical examination of the left knee, range of motion was from 0 degrees of unlimited extension to 130 degrees of limited flexion.  There was mild medial and lateral parapatellar tenderness, mild patellofemoral crepitus, and the patella was readily subluxable medially and laterally with near dislocation on manual stress in both directions.  The ligaments were stable on Lachman's and Varus/Valgus stress and McMurray's sign was negative.  There was no appreciable effusion, quad strength was 5-/5, and motor function was intact bilaterally.  There was no appreciable degenerative or post-traumatic findings on prior x-rays.  Diagnosis was patellofemoral instability and associated anterior knee pain.  Symptoms may be potentiated by femoral anteversion.  Recommended treatment was physical therapy on closed chain low arc quadriceps strengthening with emphasis on building resistance strength and not endurance/strength.  A good surgical option was not anticipated given multidirectional laxity of the extensor mechanism and compensation of lateral tracking would likely result in excessive medial instability.  It was noted that her primary care physician may want to do a work-up for a medical condition associated with soft tissue laxity (i.e., Marfans Syndrome).  

The Veteran was afforded an additional VA examination of her knees in May 2012.  The claims file and electronic records were reviewed and showed diagnosis of bilateral patellofemoral instability.  Since the February 2009 examination, there was no change in treatment modality with narcotic pain medication.  Recent MRI and radiographs of the left knee were normal.  

Knee complaints included constant anterior knee pain, worse on the left and worse with exertional activities such as household chores.  Pain was constant with associated stiffness and crepitus in both knees and occasional swelling.  The left knee locked 3 to 4 times a year with certain motions that were not well defined.  She lived in a second floor apartment, used stairs daily, and reported limited walking due to pain.  Walking to the mailbox daily, to include up and down stairs, estimated to be about 2 blocks round trip, required that she rest her knees for about 5-10 minutes after.  She could not static stand for more than a couple minutes and there was no limitation to sitting.  Her daily activities were intact and she was capable of housekeeping, driving, and small home repairs.  She reported flare-ups that impacted the function of the knees.  On a good day, so long as she had pain medication, she could clean her house, vacuum, cook, wash clothes, clear her car out, get groceries and go shopping.  On a bad day, she had to push and motivate herself or nothing would get done and she had to limit her activities to items of importance such as grocery shopping and laundry.  She reported occasional use of bilateral knee braces for instability.  

The Veteran refused physical examination of her knees during the May 2012 VA examination due to complaint that her knees hurt too bad and fear that the left knee would lock if she was made to do range of motion testing.  It was notable that she transferred smoothly from sitting to standing to walking and back.  She had a normal stable gait without use of an assistive device.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  X-rays did not reveal degenerative or traumatic arthritis or patellar subluxation.  MRI of the left knee was normal and x-ray of the right knee revealed mild arthrosis.  As to occupational functioning, subjectively, walking was limited to 1 block by pain and required 5-10 minutes of rest.  She could stand with frequent motion and position change.  There was no limitation to sitting.  She could drive independently and was able to do household chores such as vacuuming, laundry, grocery shopping, and small home repairs.  She was able to use stairs.  She cited numerous medical problems for being unemployed since graduating from college in December 2008.  Her educational background included an associate's degree in business management and a bachelor's degree in psychology.  She reported a prior occupational history as a secretary.  She denied any physical recreational activities but related that she tried to play basketball a bit.  

The May 2012 examiner stated that what can be gleaned from recent treatment records and orthopedic specialty exams is that bilateral range of motion in both knees is 0 to 130 degrees without effusion.  Physical examinations had been positive for tenderness to patellar joint lines bilaterally and patellar subluxation bilaterally, however, Lachman's, McMurray's and varus/valgus stress testing had been negative bilaterally.  Motor strength had been normal bilaterally.  Motion x-rays and an orthopedic specialist examination were not available at the facility and may be warranted.  The examiner opined that the Veteran's symptoms were out of proportion to examination.  A history of narcotic dependence was noted with violations of opiate agreements and frequent somatic complaints and narcotic requests.  The examiner stated that such should be considered influential to her examination findings in light of her essentially negative knee exam history and objective presentation at the time of the May 2012 examination (i.e., normal unassisted gait, transfer).  

Legal Criteria

Historically, service connection was granted for a bilateral knee disability in November 1986.  The current appeal stems from a July 2008 claim for increase wherein the Veteran asserted that her bilateral knee chondromalacia disability had worsened.   

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2012). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Veteran's right and left knee disabilities are currently rated by analogy under Diagnostic Code 5299-5262.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees is noncompensable.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The 20 percent rating is the only rating available under Diagnostic Code 5258.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

At the outset, the Board notes that the evidence does not support an award for an increased rating for either knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula, or; Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2012).  

In this regard, the Veteran's service left and right knee chondromalacia disabilities are each currently evaluated as 10 percent disabling by analogy under Diagnostic Code 5299-5262 for impairment of the tibia and fibula with slight instability of the knee.  Given that there are no findings of impairment of the tibula and fibula of either knee at any time during the claims, which was confirmed by the May 2012 VA examiner, the Board finds that the Veteran's left and right knee chondromalacia disabilities are more appropriately evaluated by analogy under Diagnostic Code 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

As noted above, under Diagnostic Code 5258, a 20 percent evaluation is assigned for the aforementioned signs and symptoms.  In this case, the Veteran has consistently indicated that her knees lock or dislocate three to four time a year.  She has also consistently indicated that swelling of her knees comes and goes, which has been confirmed by intermittent x-ray findings of effusion into the left knee joint and clinical evaluation findings of swelling in both knees.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a higher 20 percent evaluation under Diagnostic Code 5258 for both left and right knee disabilities, but not higher, have been met.  In this regard, a 20 percent evaluation is the only and highest assignable evaluation under Diagnostic Code 5258.  

Higher or additional separate ratings are not warranted at any time for either the Veteran's service-connected left or right knee disability.  

As to Diagnostic Code 5257 for findings of recurrent subluxation or lateral instability of the knee, a higher 30 percent evaluation is not warranted for "severe" recurrent subluxation or lateral instability of either knee at any time during the claim.  As noted above, the terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6.  

Here, the Board acknowledges that the Veteran's patellas were readily subluxable during orthopedic consultation in February 2012 and that they nearly dislocated with manual stress in either direction.  The Veteran own self-reports, however, have consistently indicated that her knees dislocate three to four times a year, which is reflective of intermittent or occasional instability.  More often than not, her knees were described as stable in VA and private treatment records and examination reports.  Additionally MRI examination of her self-described "more severe left knee" in November 2011 was not reflective of ligament disruption or other pathology to account for her complaints of knee pain and dislocations of her knee cap.  Indeed, during the most recent VA examination in May 2012, the Veteran was observed to have smooth and stable transfers from transferring from sitting to standing to walking and back.  As such, the evidence does not demonstrate that subluxation of the Veteran's bilateral patellas is anymore than moderate in degree at any time during the claim.  Further, a separate rating is not warranted at any time for recurrent subluxation or lateral instability of either knee because subluxation and/or laxity of the patella of both knees is a symptom that has already been considered and factored into the 20 percent evaluation assigned herein under Diagnostic Code 5258.  As such, the assignment of an additional disability rating under Diagnostic Code 5257 would result in pyramiding, that is, the evaluation of the same manifestation under different diagnoses, which is not permissible.  38 C.F.R. § 4.14.

As to Diagnostic Codes 5260 for limitation of leg flexion and 5261 for limitation of leg extension, the evidence of record is not reflective of flexion limited to 60 degrees or less or extension limited to 5 degrees or more as required for the assignment of a disability evaluation under the aforementioned Diagnostic Codes for limitation of motion.  Furthermore, the record does not show either limitation flexion of 45 degrees of less or limitation of extension of 10 degrees or more as required for a compensable evaluation under these Diagnostic Codes.  During this appeal extension of the right and left knees was found to be unlimited at 0 degrees at all times.  Flexion of the right knee, at worst, was limited to 125 degrees with pain during private orthopedic evaluation by Dr. EM in March 2009.  Flexion of the left knee, at worst, was limited to 100 degrees with pain during VA examination in February 2009.  Therefore, taking into account the most limited range of motion that the Veteran has demonstrated during this period, the Board finds that the criteria for additional or higher evaluations for limitation of motion of either knee are not met.
   
As noted above, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of either knee at any time during the claims.  That is, the record does not reflect limitation of flexion to 45 degrees of less or extension to 15 degrees of more as contemplated by a compensable evaluation.  In fact, the record does not show that the level of limitation of motion contemplated by even noncompensable limitation of flexion (45 to 60 degrees) or limitation of extension (0 to 10 degrees) was met at any time during the claims.  .   

While the Board has found that the Veteran's current bilateral knee disables are most appropriately evaluated as 20 percent disabling under Diagnostic Code 5258 for dislocated semilunar cartilage, the Board further explained that the Veteran's bilateral knee disabilities could potentially be evaluated as 20 percent disabling under Diagnostic Code 5257 due to findings of recurrent bilateral patellar subluxation that the Board has found are no more than moderate in degree as explained above.  Additionally, bilateral knee medial joint space narrowing was first found on bilateral knee x-rays in July 2010.  If the 20 percent evaluation assigned herein under Diagnostic Code 5258 were instead assigned under Diagnostic Code 5257, VAOPGCPREC 9-98 (August 14, 1998) provides that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 must at least meet the criteria for a zero percent rating.  As demonstrated above, the criteria for a zero percent rating have not been met for either limitation of flexion or extension of either knee at any time.  Thus, the Veteran is not prejudiced by the use of Diagnosed Code 5258 rather than 5257 for the assignment of the 20 percent evaluation assigned herein. 

Although there is mention of ankylosis in various muscles in Veteran's left lower extremity, for VA compensation purposes, unfavorable ankylosis is characterized by fixation of the joint in flexion or extension, and favorable ankylosis is characterized by fixation of a joint in neutral position.  Here, given that the Veteran's right and left knees have demonstrated active range of motion at all time, it cannot be found that ankylosis of either knee has been shown at any time during the claims.  

The Board acknowledges that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition to the medical evidence above the Board has carefully considered the Veteran's account of her symptoms, in the form of his correspondence to VA and as documented in treatment records and examination reports.  The Board has also considered her daughter's September 2009 functional report to the SSA.  Although the Veteran is competent to report her own overall symptomatology and her daughter is competent to report that she has witnessed how the Veteran copes with her bilateral knee symptoms, they not competent to determine the nature and degree of her left and right knee disabilities as various examiners have consistently done.  

While the Veteran claims to have been a certified nurse assistant, she has not claimed to have worked in that capacity since more than 10 years ago.  Additionally, her receipt of a bachelors degree in psychology or counseling in December 2008 is indicative of training in psychological rather than medical aliments such as the bilateral knee disability claimed herein.  There is no indication that she has received any ongoing medical education or training such as to qualify her as competent to render an opinion or statement as to whether her bilateral knee symptoms meet the criteria for a higher disability rating.  Similarly, there is no indication that the Veteran's daughter who provided a SSA third party functional statement in September 2009 has any medical training or experience.  Accordingly, the Board must find that their contentions with regard to the types and severity of the Veteran's bilateral knee symptoms to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Moreover, given frequent notations of the Veteran's drug seeking behavior during this appeal, and the May 2012 examiner's notation that such should be considered influential as to examination findings in light of essentially negative knee examination history and objective presentation at the time of the May 2012 examination (i.e., normal unassisted gait, transfer), the Board finds that the Veteran's statements as to her claimed bilateral knee symptoms and the severity of such symptoms to be not credible and entitled to no probative value.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's knee disabilities.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of right knee pain with additional limitation of motion secondary to pain upon repetition during the February 2009 examination.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During the February 2009 examination, there was right pain at 130 degrees of flexion on repetitive motion and there was left knee pain at 100 degrees of flexion on repetitive motion.  As noted by the May 2012 examiner, the effect of pain and weakness could not be determined at that time given the Veteran's refusal of physical examination due to fear of pain and dislocation of her left knee on range of motion testing.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left and right knees are not met.  Any additional functional limitation as result of flare-ups is contemplated in the current evaluation.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505(2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained consistent throughout the course of the period on appeal.  As such staged ratings are not warranted.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent rating assigned herein for both the left and right knees for the duration of the claim inadequate.  The Veteran's service-connected right and left knee disabilities are evaluated under dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by these disabilities.  38 C.F.R. §4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  The Veteran's service-connected knee disabilities have been manifested by pain, morning stiffness, frequent episodes of "locking pain" and effusion into the knee joint, subjective giving way, and patellar subluxation and dislocation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 20 percent disability ratings assigned herein for both the left and right knee disabilities.  Evaluations in excess of or in addition to the 20 percent evaluations assigned herein are provided for additional limitation of motion as previously described, ankylosis, and severe recurrent subluxation or lateral instability, but as noted above, the evidence demonstrates that those manifestations have not been present at any time during the claim.  The criteria for the 20 percent ratings assigned herein reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7512, 7517, 7542; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

To the extent that the Veteran's bilateral knee disabilities interfere with her employability, such interference is addressed by the schedular rating criteria.  In this regard, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Veteran's knee disabilities limit her ability to sit, stand, and walk for long periods and prohibit her from squatting and climbing stairs, but there is no evidence that her bilateral knee disabilities interfere with her employment more than is reflected in the 20 percent evaluations assigned herein.  Indeed, during the May 2012 VA examination, the Veteran was noted to be able to do many things requiring physical activity on a "good day" with use of medication, and on a "bad day," she merely had to decrease her physical activity and prioritize any necessary physical activity in order of importance.  Therefore, the Board finds that there are no attendant related factors such as marked interference with employment evidence, or an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, the Board finds that referral of the case for extra-schedular consideration is not warranted.

Entitlement to a TDIU

The Veteran contends that she is unable to work due to manifestations of her service-connected chondromalacia disability of her left and right knees, which she claims has resulted in her inability to obtain and/or maintain a substantially gainful occupation.  Thus, the Veteran contends that she is entitled to a TDIU due to service-connected left and right knee disabilities.   

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

The Veteran in this case is service-connected for chondromalacia of the left and right knees, each rated as 20 percent disabling throughout the duration of the claim.  Her combined disability rating is 40 percent.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

VA Vocational Rehabilitation records show that educationally, the Veteran completed her high school education, was licensed as a certified nurses assistant in 1984, obtained an associates degree in business administration in 2006, and obtained a bachelors degree in applied science and psychology/counseling in December 2008.    

On review of the record, the Board finds the Veteran is not unemployable by reason of her service-connected left and right chondromalacia disabilities, and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus unwarranted. 

The Veteran's statements of record conflict as to exactly when and why she became unemployed.  A May 2003 VA examination report indicated that she was a student at that time and she was most recently fired from her position as a certified nurses assistant due to physical limitations due to pack pain and sleeping on the job, which she attributed to use of opiate pain medication taken for pain.  

VA vocational rehabilitation records dating through July 2008 show that the Veteran was granted multiple extensions in Chapter 31 educational benefits.  Significantly, in a December 2006 request for extension, the Veteran stated that she cannot do physical work due to her service-connected bilateral knee disabilities.  Thus, she requested assistance in obtaining a bachelors degree in psychology in order to obtain a job that does not require manual labor.  In January 2007, history of narcotic abuse, poor academics, past failures to cooperate with vocational rehabilitation counselors, numerous plan changes and withdraws was noted with completion of an associates degree in business.  In March 2007, her service-connected bilateral knee disability included physical therapy and nonsteroidal anti-inflammatory medication.  She was found to have serious employment handicap but she was reportedly working as a CNA and she was applying for positions at the veterans outreach clinic.  In July 2008, the Veteran was "looking at going to 100 percent" for her service-connected bilateral knee disability.  She reported that she was not able to attend school full time due to her knees but added that she was looking into options for obtainment of a masters degree in psychology or social work.  She argued that she was not feasible for employment and was given specific examples of available disability accommodations for employment.  

In August 2008, the Veteran's resume showed that her college GPA was 3.0 and that she was expected to graduate with a bachelors degree in applied science psychology/counseling in December 2008.  She was certified as a nurses assistant in 1984 and received an associates degree in business management in 2006.  Prior work experience since 1994 included office clerk, receptionist, personal care provider and medication aid, and certified nurses assistant. 

VA Treatment records and examination reports show that in July 2007, Veteran expressed fear during a VA phone contact that urinalysis would reveal her use of narcotic pain medication and prevent her from obtaining state employment.  She was advised to disclose use of any such medications prior to urinalysis.  

In November 2008, the Veteran denied problems in her daily activities and indicated that she would be finishing school soon.  

During a VA knee examination in February 2009, it was noted that the Veteran's bilateral knee disabilities did not affect her usual occupation as a student.  Activities of daily living were affected by difficulty standing to cook or wash dishes, an inability to stand more than 5 minutes or walk more than 1500 feet, and interrupted sleep.  

During private orthopedic evaluation in May 2009, the Veteran complained of pain in multiple areas.  She stated that knee pain, when present, resulted in moderate functional impairment and interfered with only some daily activities.  Following orthopedic evaluation, Dr. EM noted that lower extremity restrictions included no squatting, kneeling, climbing, and avoidance of twisting activities that may cause locking or giving way.  

In an April 2009 statement, the Veteran indicated that she tries to be a productive and contributing citizen but her physical limitations halt her progress.  She stated that no employer will hire her due to her physical limitations.  

In a September 2009 SSA disability report, the Veteran claimed that low potassium and iron, high blood pressure, and pain in her back, neck, and knees limited her ability to work due in 2002 and caused an inability to work in April 2004.  She stopped working in 2004 because it was seasonal employment.  Reported job titles in the 15 years prior to becoming unable to work included a CNA for 4 years ending in 2002, tax form preparer for one month in 2004, and a factory worker for four years ending in 1994, and student with completion of her bachelors degree in 2008.
  
To the contrary, in her September 2009 substantive appeal, the Veteran indicated that her occupation was not a student.  Despite other statements of record indicating that she graduated from college in December 2008, she stated that she was no longer attending college due to a dislocated and locked left knee that occurred on February 8, 2009.  

In an October 2009 statement, the Veteran stated that she had been unable to work due to her service-connected bilateral knee disability since 1986.  In a November 2009 statement, she indicated that she is 100 percent disabled due to her service-connected bilateral knee disability.

In November 2009, a VA vocational rehabilitation counselor (VRC) confirmed that the Veteran was in "job ready status and eligible for dental care."  During a November 2009 physical examination and functional evaluation in connection with a claim for Social Security disability benefits, Dr. GG found that the Veteran had moderate functional impairment due to knee injuries with moderate impairment in ambulation and an inability to climb stairs.  There was no limitation in her ability to travel and sit.  She was able to drive a car independently.  

A December 2009 private gastroenterology treatment note shows that the Veteran was ambulatory without assistance and she described her health as "good."  

During a private pain management evaluation in January 2010, the Veteran complained of pain in multiple areas.  Significantly, use of prescribed oral pain medication was denied pertaining to complaints of knee pain.  She used bilateral knee braces as needed.  She was generally capable of walking, sitting, dressing herself, and driving a car unassisted.  She was incapable of standing and climbing stairs.  Occupationally, she reported that she had been disabled since 1986.  She experienced numerous symptoms of somatization disorder, but they did not meet the full criteria for this disorder.  Goals of treatment included returning to work and becoming more active and functional.  

An April 2010 VA Vocational Rehabilitation Worksheet shows major impairments of orthopedic pain in the legs, back, neck, and shoulders, depression, and gastroesphageal reflux disease.  She was unable to consistently sustain the required level of work function with prolonged standing and lifting.  She experienced headaches and nausea as a result of upper body pain.  Driving and working made her back and shoulder pain worse.  She was routinely unable to monitor or adjust her own behavior appropriately due to tension, irritability, and difficulty sleeping.  Her motivation was questionable and her financial resources were limited.  There were limited employment opportunities in the geographic area.  Physical limitations prevented her from doing work that required prolonged standing, working, lifting, driving, and walking.  She experienced headaches and had medical and pain management appointments that would require accommodation.  Disability imposed substantial impediments in major functional areas of work tolerance, mobility, and self direction.  Back pain and psychological disorders interfered with her ability to work effectively, learn new tasks, and get along with supervisors and co-workers.  

An August 2010 VA treatment note shows that the Veteran appareled to be in a state of generally poor health being very thin, emaciated, and malnourished.  She seemed desperate, pleading and begging for medication.  She was very fidgety and nervous.  An August 2010 Social Security occupational history inquiry confirmed that the Veteran was most recently employed at an accounting firm in 2004.  

A February 2011 VA inpatient social work note indicated that the Veteran was unemployed and she last worked in a restaurant in January 2011.  She also had experience in secretarial and warehouse work and wanted to become active in finding a job.  She was functionally capable of independent performing her activities of daily living.

A March 2011 VA behavioral medicine note showed a legal history of 16 charges of doctor shopping in 2007 for which she accepted a plea and was placed on probation for five years.  Diagnostic impression was opioid dependence among other things.  

During a VA physical therapy consultation in August 2011, a prior work history as a secretary was noted.  She was not experiencing knee pain on evaluation.  During a September 2011 VA physical therapy consultation, the Veteran was noted to be fully ambulatory with an assistive device and fully independent in mobility and transfers. 

During a February 2012 orthopedic consultation, longstanding problems related to patellofemoral joint were noted with 2 to three 3 episodes of major locking symptoms occurred per year which were localized to the patella.

During the May 2012 examination, it was notable that the Veteran transferred smoothly from sitting to standing to walking and back.  She had a normal stable gait without any assistive devices.  Her daily activities were intact and she was capable of housekeeping, driving, and small home repairs.  She reported occasional use of knee braces for instability.  As to her occupational functioning, subjectively, walking was limited to 1 block by pain and required 5-10 minutes of rest.  She could stand with frequent motion and position change.  She had no limitation to sitting.  She was able to use stairs.  She had not worked since she finished college in 2008, citing numerous medical problems.  She had an associates degree in business management, a bachelors degree in psychology, and reported prior employment as a secretary.  She denied any physical recreational activities but related that she tried to play basketball a bit.  The examiner found that the Veteran's reported knee symptoms were out of proportion to examination.  She noted a history of narcotic dependence with violations of opiate agreements with frequent somatic complaints and narcotic requests.  She indicated that such should be considered influential to examination findings in light of essentially negative knee exam history and objective presentation at the time of the May 2012 examination (i.e., normal unassisted gait, transfer).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected left and right knee disabilities preclude her from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's assertions that her service-connected left and right knee disabilities render her unable to work.  In this regard, the Board recognizes that the Veteran is competent to describe her symptomatology, to include the symptoms and limitations posed by her service-connected knee disabilities.  However, the Board places far more probative weight on the objective medical evidence and the findings and opinions of the February 2009 VA examiner, the November 2009 SSA examiner, and the May 2012 VA examiner in determining whether her service-connected knee disabilities render her unemployable.  The examiners undertook a detailed review of her documented medical records and performed complete knee examinations to the extent possible.  Although physical examination of the knees was not performed in May 2012 due to the Veteran's refusal of such, the examiner documented her detailed observations of the Veteran's movements during the examination.  Following examination on the Veteran's knees on those occasions, all examiners concluded that while the Veteran's service-connected knee disabilities were productive of some physical limitations such as standing for long periods, all of the examiners concluded that service-connected knee disabilities were not productive of any limitations in sitting.  

Given the Veteran's prior occupational history working jobs as a telemarketer, office clerk, receptionist, and secretary, in combination with her educational background with obtainment of a bachelors degree during the course of this appeal and a reported 3.0 GPA, it does not appear that the Veteran is unable to obtain and or maintain substantially gainful employment due solely to her service-connected bilateral knee disabilities.  

In this regard, while it may be true that the Veteran's bilateral knee disabilities interfere with her occupational functioning in jobs with certain physical duties and requirements, it has not been shown by the credible evidence that her service-connected left and right knee disabilities, either alone or in combination, prevent her from engaging in all types of full-time employment.  This finding is also buttressed by the Veteran's February 2011 report during the course of this appeal that she had most recently worked in a restaurant in January 2011.  Moreover, as noted above, the in May 2009, the Veteran stated that knee pain was not present at all times and she estimated that it resulted in moderate functional impairment.  The Veteran's prior occupations noted above, combined with her educational background with degrees or certificates in medical, mental health, and business related fields, nevertheless shows that she is capable employment outside of manual labor.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time, and referral for consideration of entitlement to TDIU on an extraschedular basis is not required.

In sum, the Board has found the Veteran to not be unemployable due to service-connected knee disabilities.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence does not show that the Veteran's left or right knee disabilities are manifested by symptoms that more nearly approximate the criteria necessary for assignment of the next-higher or an additional rating in excess of the 20 percent evaluations assigned at any time during the claims.  Additionally, as the preponderance of the evidence is against the claim for entitlement to a TDIU, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased 20 percent disability rating for left knee chondromalacia is granted subject to the regulations governing monetary awards.  

An increased 20 percent disability rating for right knee chondromalacia is granted subject to the regulations governing monetary awards.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


